Per Curiam :
It appearing that the protests enumerated above, which have been consolidated for purposes of trial, claim that certain metal parts for barbecue grills, which were assessed with duty at the rate of 19 per centum ad valo-rem, pursuant to the provision in paragraph 397 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, for articles of base metal, are more specifically provided for in said paragraph 397, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739, as cooking and heating stoves of the household type at the rate of 12% per centum ad valorem, and
It further appearing from the evidence of record that certain of the barbecue grills for which the imported articles are parts are equipped with electrical elements, but the record lacks proof as to whether or not said electrical elements are essential features thereof, which proof the court deems material to a proper determination of the issues in this ease, in view of the provisions of paragraph 353 of said act, as modified by said General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, for electrical cooking stoves and ranges,
Now, therefore, by virtue of the foregoing, the court of its own motion hereby sets aside the submission of these protests and restores this action to the next Los Angeles docket in order that the aforementioned omission in the proof may be supplied.